            Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

GABRIELA VARGAS,                                §
                                                §
      Plaintiff,                                §
                                                §           CIVIL ACTION NO.
V.                                              §           19-CV-00243
                                                §
THE GAP, INC.,                                  §
                                                §
      Defendant.                                §

 DEFENDANT GAP INC.’S PARTIAL MOTION TO DISMISS UNDER RULE 12(B)(6)
  OR, IN THE ALTERNATIVE, MOTION FOR A MORE DEFINITE STATEMENT
    UNDER RULE 12(E) OF THE FEDERAL RULES OF CIVIL PROCEDURE

       Defendant Gap, Inc. (“Gap”), improperly named as The Gap, Inc., files this Partial Motion

to Dismiss under Rule 12(b)(6) or, In the Alternative, Motion for a More Definite Statement under

Rule (12)(e) of the Federal Rule of Civil Procedure.

                                         I.
                               PRELIMINARY STATEMENT

       1.      This is an employment lawsuit that concerns various claims brought under the Fair

Labor Standards Act (“FLSA”), Chapter 21 of the Texas Labor Code, and the Texas Commission

on Human Rights Act (“TCHRA”). As a general matter, Plaintiff Gabriela Vargas claims in her

Original Petition that: (1) she failed to receive appropriate compensation for regular and overtime

hours worked, in violation of the FLSA; (2) she experienced retaliation when her employment was

terminated, in violation of the FLSA; and (3) she experienced retaliation when her employment

was terminated, in violation of the TCHRA. Despite maintaining the burden of pleading enough

facts to show that these claims are plausible on their face, Vargas supports these claims only with

conclusory statements that Gap failed to compensate her for an unspecified amount of overtime

hours worked, that she complained about not being compensated for an unspecified amount of
                Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 2 of 11




overtime hours worked, and that her employment was later terminated. Critically, Vargas fails to

plead any facts showing that she engaged in protected activity under the TCHRA; fails to plead

any facts showing that she exhausted her administrative remedies as a precondition to filing her

retaliation claim under the TCHRA; and fails to plead sufficient facts supporting her contention

that Gap failed to pay her appropriate compensation for regular and overtime hours worked. That

is because the facial implausibility of these claims mirrors the factual reality. Because it is

apparent from the face of Vargas’s Original Petition that she has not stated (and cannot state)

plausible claims to relief under Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Court

should dismiss her TCHRA retaliation claim and FLSA compensation claim.1

           2.      Alternatively, Vargas should be ordered to replead her FLSA compensation claim

with the specificity required under Rule 12(e) of the Federal Rules of Civil Procedure.

                                                    II.
                                             LEGAL STANDARD

           3.      To defeat a motion to dismiss filed under Rule 12(b)(6) of the Federal Rules of

Civil Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v.

Earle, 517 F.3d 738, 742 (5th Cir. 2008). A claim meets the plausibility test “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.             The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). While a complaint need

not contain detailed factual allegations, it must set forth “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555


1
    Gap does not move to dismiss Vargas’s retaliation claim under the FLSA.

                                                          2
             Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 3 of 11




(citation omitted). The “[f]actual allegations of [a complaint] must be enough to raise a right to

relief above the speculative level . . . on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Id. (quotation marks, citations, and footnote omitted). When the

allegations of the pleading do not allow the court to infer more than the mere possibility of

wrongdoing, they fall short of showing that the pleader is entitled to relief. Iqbal, 556 U.S. at 679.

        4.      While well-pleaded facts of a complaint are to be accepted as true, legal conclusions

are not “entitled to the assumption of truth.” Iqbal, 556 U.S. at 679 (citation omitted). Further, a court

is not to strain to find inferences favorable to the plaintiff and is not to accept conclusory allegations,

unwarranted deductions, or legal conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir.

2005) (citations omitted). When a court deals with a Rule 12(b)(6) motion, the court determines only

whether the plaintiff has pleaded a legally cognizable claim. United States ex rel. Riley v. St. Luke’s

Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). Stated another way, a court’s task is to test the

sufficiency of the allegations contained in the pleadings to determine whether they are adequate

enough to state a claim upon which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288,

293 (5th Cir. 1977).

                                           III.
                                 ARGUMENT AND AUTHORITY

        5.      Vargas’s TCHRA retaliation claim and FLSA compensation claim each fail to state

a claim upon which relief can be granted. In connection with her TCHRA retaliation claim, Vargas

fails to plead any facts showing that she complained about disparate treatment on the basis of a

protected characteristic and thus engaged in protected activity, and she fails to plead any facts

showing that she exhausted administrative remedies as a precondition to filing her retaliation

claim. In connection with her FLSA compensation claim, Vargas fails to plead sufficient facts

showing that Gap failed to pay her appropriate compensation for regular and overtime hours

                                                    3
              Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 4 of 11




worked. These claims should therefore be dismissed under Rule 12(b)(6) of the Federal Rules of

Civil Procedure.

        6.       Alternatively, Vargas should be ordered to replead her FLSA compensation claim

with the level of specificity required under Rule 12(e) of the Federal Rules of Civil Procedure.

A.      Vargas Fails to Plead Sufficient Facts to Support Her Retaliation Claim under the
        TCHRA.

        7.       Vargas’s TCHRA retaliation claim fails to state a claim that is plausible on its face

because it lacks any facts showing that Vargas (i) engaged in protected activity under the TCHRA,

and (ii) exhausted administrative remedies under the TCHRA. This claim should therefore be

dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

         i.      Vargas fails to plead any facts showing that she engaged in protected activity
                 under the TCHRA.

        8.       In support of her TCHRA retaliation claim, Vargas fails to plead any facts

establishing on any plausible level that she complained about disparate treatment based on any

protected characteristic under the TCHRA and, as such, that she engaged in protected activity

under the TCHRA. Therefore, this claim should be dismissed.

        9.       As a general matter, the TCHRA makes it unlawful for an employer to retaliate

against an employee for engaging in protected activity under the statute. Tex. Labor Code §

21.055; Chandler v. CSC Applied Techs., LLC, 376 S.W.3d 802, 822–23 (Tex. App.—Houston

[1st Dist.] 2012, pet. denied).2 While a plaintiff’s complaints to a supervisor might qualify as

protected activity under some circumstances, a plaintiff’s complaints “that do not relate to a

protected characteristic cannot be considered protected conduct for a prima facie case of



2
 Moreover, because the TCHRA was modeled after Title VII, Texas courts generally look to federal precedent for
guidance in determining the proper interpretation of the TCHRA. See Quantum Chem. Corp. v. Toennies, 47 S.W.3d
473, 474 (Tex. 2001).

                                                      4
              Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 5 of 11




retaliation under the TCHRA.” Monsivais v. Arbitron, Inc., 44 F. Supp. 3d 702, 712 (S.D. Tex.

2014) (emphasis added) (finding that the plaintiff’s TCHRA retaliation claim failed because she

“clearly did not attribute the alleged harassment to a protected characteristic under Chapter 21 of

the Texas Labor Code”); Harris–Childs v. Medco Health Solutions, Inc., 169 Fed. App’x. 913,

916 (5th Cir. 2006) (finding that plaintiff failed to demonstrate that she engaged in protected

activity because, in her complaints to management, she never mentioned that she felt she was

“being treated unfairly due to her race or sex”); Wiltz v. Christus Hosp. St. Mary, No. 1:09–CV–

925, 2011 WL 1576932, at *4, *11 (E.D. Tex. Mar. 10, 2011) (finding that the plaintiff’s Title VII

retaliation claim was not actionable because the plaintiff’s internal complaint did not relate to the

plaintiff’s race or any other protected characteristic and, therefore, did not qualify as protected

activity). An employee’s compensation is not a protected characteristic under the TCHRA. See

Tex. Lab. Code § 21.051 (listing the following as protected characteristics: race, color, disability,

religion, sex, national origin, and age).

           10.     Here, in support of her TCHRA retaliation claim, Vargas contends only that she

made a handful of informal complaints during her employment with Gap concerning: (1) her

alleged unpaid compensation; (2) the alleged shaving of overtime hours; (3) her alleged physical

assault; and (4) the alleged deletion of a security camera video of her alleged physical assault.3

Critically, however, these alleged informal complaints fail to state that Vargas was treated

disparately because of her race, color, disability, or any other protected characteristic under the

TCHRA. Therefore, these informal complaints do not qualify as protected activity under the

TCHRA.




3
    Original Complaint at ⁋⁋21–26.

                                                  5
             Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 6 of 11




       11.      Accordingly, Vargas’s TCHRA retaliation claim fails to state a claim on which

relief can be granted and should be dismissed with prejudice on this basis alone.

       ii.      Vargas fails to plead any facts showing that she exhausted her administrative
                remedies under the TCHRA.

       12.      Vargas’s TCHRA retaliation claim should also be dismissed because Vargas fails

to provide any facts establishing that she exhausted administrative remedies in support of her

TCHRA retaliation claim.

       13.      The TCHRA provides “a comprehensive remedial scheme that grants extensive

protections to employees in Texas, implements a comprehensive administrative regime, and

affords carefully constructed remedies.” City of Waco v. Lopez, 259 S.W.3d 147, 154 (Tex. 2008).

As part of its comprehensive administrative regime, the TCHRA requires claimants to exhaust

administrative remedies prior to filing suit in district court. Waffle House, Inc. v. Williams, 313

S.W.3d 796, 804 (Tex. 2010). Exhausting administrative remedies “is a mandatory prerequisite

to filing a civil action alleging violations of the [T]CHRA.” Hoffmann-La Roche Inc., 144 S.W.3d

438, 446 (Tex. 2004). Exhausting administrative remedies requires in pertinent part that a plaintiff

file an administrative charge of discrimination, provide the investigating agency with time to

investigate the allegations included in the charge, and receive a right to sue letter—all prior to

filing suit. Tex. Lab. Code §§ 21.201, 21.202, 21.205–207, 21.208, 21.152.

       14.      Vargas fails to provide any facts showing or otherwise indicating that she exhausted

her administrative remedies prior to filing her TCHRA retaliation claim. In particular, she fails to

state that she filed a charge, provided the investigative agency with time to investigate any charge

filed, or received a right to sue letter. Vargas also does not attach to her Original Petition any

charge filed or right to sue letter received—a common practice in employment lawsuits such as

this. This is because she cannot. Critically, the facial implausibility of the TCHRA retaliation

                                                 6
              Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 7 of 11




claim mirrors its factual reality—that Vargas failed to exhaust administrative remedies prior to

filing the claim. Because Vargas fails to provide any facts establishing that she exhausted

administrative remedies and because the Court should not accept any unwarranted deductions,

Vargas’s TCHRA retaliation claim should be dismissed under Rule 12(b)(6) of the Federal Rule

of Civil Procedure on this additional ground. See Martin K. Eby Const. Co., Inc. v. Dallas Area

Rapid Transit, 369 F.3d 464, 467 n. 4 (5th Cir. 2004) (“Rule 12(b)(6) forms a proper basis for

dismissal for failure to exhaust”); Bowers v. Nicholson, 271 F. App’x 446, 449 (5th Cir. 2008)

(affirming dismissal of a Rehabilitation Act discrimination claim under Rule 12(b)(6) where the

plaintiff failed to exhaust administrative remedies); see also Prairie View A&M Univ. v. Chatha,

381 S.W.3d 500, 503 (Tex. 2012) (requiring exhaustion for the plaintiff’s claim under the

TCHRA).

B.         Vargas Fails to Plead Facts Sufficient to Support Her Compensation Claim under the
           FLSA.

           15.      In her Original Petition, Vargas seeks compensation for “regular hours and

overtime hours to which Employee Vargas was entitled” under the FLSA.4 The FLSA requires

employers to compensate employees for all hours worked, specifically including overtime hours

worked. See, e.g., 29 U.S.C. § 207. Importantly, however, Vargas must allege sufficient facts to

establish that her compensation claim under the FLSA is plausible on its face. An employee

bringing an FLSA action for unpaid compensation “must first demonstrate that she has performed

work for which she alleges she was not compensated.” Chambers v. Sears Roebuck and Co., 428

F. App’x 400, 408 (5th Cir. 2011) (citing Harvill v. Westward Commc’ns, LLC, 433 F.3d 428, 441

(5th Cir. 2005)). In the absence of a Fifth Circuit opinion on this issue, district courts within the

Fifth Circuit consistently require a pleading to “put Defendant on notice as to the relevant date


4
    Original Complaint at ⁋ 38.

                                                 7
            Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 8 of 11




range, as well as the approximate number of hours for which Plaintiff claims [s]he was

under-compensated[.]” See Ecoquij-Tzep v. Hawaiian Grill, No. 3-16-cv-625, 2016 U.S. Dist.

LEXIS 90513, at *9 (N.D. Tex. July 12, 2016) (emphasis added) (quoting Mejia v. Bros.

Petroleum, LLC, No. 12-2842, 2015 U.S. Dist. LEXIS 74339 (E.D. La. June 9, 2015)).

         16.      Vargas’s compensation claim fails to meet this minimal pleading standard since it

sets forth only labels and vague assertions that she was not compensated appropriately under the

FLSA. Specifically, in support of this claim, Vargas vaguely asserts only that “[Gap] does not

compensate [Vargas] for overtime hours worked”5 and an employee of Gap “changes employees’

time sheets to shave off overtime hours to avoid paying the employees for hours worked.”6 These

vague assertions, however, fail to provide Gap with sufficient notice of the approximate amount

of times Vargas was not compensated, any approximate number of regular hours for which she

was not compensated, and any approximate number of overtime hours for which she was not

compensated. Incredibly, Vargas’s Original Petition is devoid of any specific reference to regular

hours that she worked, notwithstanding its general contention that Gap “did not pay Employee

Vargas for regular hours . . . to which Employee Vargas was entitled.”7

         17.      Because Vargas relies solely on labels and vague assertions of unpaid regular and

overtime hours to support her compensation claim, Vargas has not met her burden of providing

sufficient factual allegations that raise her purported right to relief under the FLSA above a

speculative level. See, e.g., Whitlock v. That Toe Co., LLC, No. 3:14-cv-2298, 2015 U.S. Dist.

LEXIS 55215, at *6 (N.D. Tex. Apr. 28, 2015) (finding that plaintiff’s complaint, which was

“devoid of any reference to the hours he worked or the manner in which he worked overtime,” was



5
  Id. at ⁋ 12.
6
  Id. at ⁋ 13.
7
  Id. at ⁋ 38 (emphasis added).

                                                  8
           Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 9 of 11




so vague that it could not be found to state a claim); Flores v. Act Event Servs., Inc., 55 F. Supp.

3d 928, 939 (N.D. Tex. 2014) (finding the allegations that “Defendants required Named Plaintiffs

. . . to work at events for over forty (40) hours a week [and failed] to pay them minimum wage or

overtime for work done over forty (40) hours a week” were only “‘formulaic recitation[s] of the

elements of a cause of action’”); Coleman v. John Moore Servs., No. H-13-2090, 2014 U.S. Dist.

LEXIS 1501, at *10–11 (S.D. Tex. Jan. 7, 2014) (granting a motion to dismiss an FLSA violation

claim where “[t]he complaint merely allege[d] that ‘[during] one or more weeks of Plaintiff’s

employment, Plaintiff worked in excess of forty (40) hours’ and that during ‘one or more weeks .

. . Defendant failed to pay Plaintiff’ the overtime rate”).

        18.     Because Vargas’s compensation claim fails to plead enough facts to state a claim

to relief that is plausible on its face, it should be dismissed.

C.      Alternatively, Vargas Should Be Ordered to Replead Her FLSA Compensation Claim
        with Sufficient Specificity.

        19.     The Federal Rules of Civil Procedure authorize a motion for a more definite

statement when “a pleading to which a responsive pleading is allowed . . . is so vague or ambiguous

that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). Here, as described

above, Vargas’s pleadings concerning her FLSA compensation claim are so vague that Gap cannot

reasonably prepare a response. Therefore, if Vargas’s FLSA compensation claim survives Gap’s

Motion to Dismiss, the Court should order Vargas to more definitely describe the amount of times

she was not compensated, the number of regular hours for which she was not compensated, and

the number of overtime hours for which she was not compensated. Only this definiteness will

provide Gap with the notice required under the Federal Rules so that it can prepare a responsive

pleading with the appropriate admissions, denials, and defenses.




                                                    9
          Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 10 of 11




                                                IV.
                                            CONCLUSION

        Plaintiff Gabriela Vargas’s TCHRA retaliation claim and FLSA compensation claim fail

to state a claim upon which relief can be granted for the reasons stated above. Accordingly,

Defendant Gap, Inc. respectfully prays that the Court dismiss these claims with prejudice.

Alternatively, Gap prays that the Court order Vargas to replead her FLSA compensation claim

with sufficient specificity. Gap further prays for all other relief, both at law and in equity, to which

it may show itself to be justly entitled.



Dated: September 6, 2019                       Respectfully submitted,

                                               /s/ Ethel J. Johnson
                                               Ethel J. Johnson
                                               State Bar No. 10714050
                                               Email: ethel.johnson@morganlewis.com
                                               John P. Bramble
                                               State Bar No. 24101444
                                               Email: john.bramble@morganlewis.com
                                               MORGAN LEWIS & BOCKIUS LLP
                                               1000 Louisiana Street, Suite 4000
                                               Houston, TX 77002
                                               T: 713.890.5000
                                               F: 713.890.5001


                                               ATTORNEYS FOR DEFENDANT GAP, INC.




                                                  10
         Case 3:19-cv-00243-FM Document 4 Filed 09/06/19 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served on the
following parties via e-filing in compliance with the requirements of the Federal Rules of Civil
Procedure on September 6, 2019:

                                      Enrique Chavez, Jr.
                                     Michael R. Anderson
                                       Chavez Law Firm
                                    2101 N. Stanton Street
                                     El Paso, Texas 79902
                         chavezlawfirm+manderson@chavezlawpc.com

                                      Attorneys for Plaintiff


                                             /s/ Ethel J. Johnson
                                             Ethel J. Johnson




                                                11
